PER OURIAM.
The respondent, claiming to have procured a purchaser for property belonging to the appellant, brought his action to recover a commission, and secured a verdict. The defendant appealed from an order denying her motion for judgment notwithstanding the verdict or for a new trial.
The only question involved, and submitted to the jury by the trial court, was: *515whether the person procured as a purchaser was a bona fide bidder who was ready and willing to make his bid good. The evidence sustains the finding of the jury on this issue. The other questions raised by the assignments of error have been fully considered and found without merit. The order appealed from is therefore affirmed.